Alvey, C. J.
delivered the opinion of the Court.
We discover nothing in the rulings of the Court below that requires this Court to reverse the judgment. The question here is, whether the Court below committed error in granting the prayer of the plaintiff, with the modification added, and in rejecting the first and second prayers offered by the defendants. We think there was no error committed in this respect, of which the defendants can complain.
The whole controversy turns upon the fact, whether the defendants had wrongfully and in violation of the grant by Charles Jessop, of the 10th of October, 1816, raised the breast of their milldam, so as to back the water upon the mill of the plaintiff above that of the defendants.
*170By the lease from John Harryman to Samuel Smith and others, under whom the defendants claim, there was an assurance or covenant hy the lessor, that there was then, and should forever remain, for the use and benefit of the lessees, and their assigns, and as appurtenant to the land demised, “ a fall of at least eleven feet at common water mark, at the rock stone in the middle of the falls aforesaid,” where a dam was then in course of erection; and that the lessees should “forever have the right and privilege of damming and pooling the water at the aforesaid rock, thereby covering so much land on both sides of the said falls as may be necessary and sufficient to secure an uninterrupted fall from above, down to that place, of at least eleven feet as aforesaid.”
By the subsequent lease from Charles Jessop (under whom the plaintiff claims) to Smith and others, of the 10th of October, 1816, it was manifestly intended to grant and confirm to the lessees an extension of the water power previously acquired by them; but, at the same time, it is quite clear, that it was intended that there should be a limit to the power thus granted. The terms employed, it is true, are inapt and quite inappropriate to define the limits of the power granted ; but there can be no doubt, upon the whole context of the instrument, as to what was the real meaning and intention of the parties. The lease was of so much land as was at the time covered by the waters of the Gunpowder Falls, by the backing or damming the stream by the dam then erected, or as might or should be requisite and necessary to be covered by the hacking or damming such stream, according to the terms employed, “ so as to make the fall thereof at least twelve feet at common water mark,” at the point designated; “and the right and benefit of the water to the extent aforesaid, and of damming and pooling the same in manner aforesaid.” That the terms “at least” should he read with the context as intended to mean the same thing as “at most,” or “not to exceed,” twelve feet, we think is *171clear; and that appears to have been the invariable understanding of all the parties concerned, from the date of the lease to the present time. A literal reading of the clause would grant the power to raise the dam to any extent that the defendants might deem proper, and without any limit whatever ; — a power manifestly that was never intended to he conferred, and for which we do not understand the counsel for the defendants to contend. Indeed, the prayers offered by the defendants, and rejected by the Court, concede that there was no warrant or authority for raising the dam above the height of twelve feet.
The prayer of the plaintiff, as modified and granted by the Court, would seem to have fully presented the law of the case, and in a form to which the defendants could not rightfully object. For while the construction placed on the lease of the 10th of October, 1816, may not have been technically accurate, yet the instruction as given to the jury was in form most advantageous to the defendants. By that instruction the jury were informed that the defendants could maintain their dam at the same height at which it stood at the date of the lease from Charles Jessop, though that might exceed twelve feet; and if the dam was not of the height of twelve feet at that date, then the defendants had the right to raise it so as to make the fall thereof at least twelve feet at common water mark at the rock stone, &c. This was certainly as favorable to the defendants as they could possibly desire it to he, if not something more than they had a right to ask of the Conrt. The first and second prayers offered by the defendants were based upon the alleged fact that the dam did not exceed the height of twelve feet; and as that proposition, in a more favorable form to the defendants, was distinctly submitted to the jury in the prayer of the plaintiff, as modified by the Court, the defendants havo no ground to complain that their prayers were rejected. By such rejection they could suffer no prejudice, though the prayers *172may have been strictly correct in themselves; for it is well settled that where a party gets the benefit of all the law to which'he is entitled, he cannot complain that he does not get it stated in his own terms. i
(Decided 15th May, 1884)
It follows that the judgment must be affirmed..

Judgment affirmed.